Citation Nr: 1637704	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-05 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for residuals of frostbite to the right hand.

2.  Entitlement to service connection for residuals of frostbite to the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to February 1969, including service in the Republic of Vietnam, from June 1968 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a February 2009 rating decision of the VA RO in Los Angeles, California.

The November 2006 rating decision denied the Veteran's attempt to reopen a claim of service connection for callosities, bottom of both feet; confirmed and continued the previous denial of service connection for posttraumatic stress disorder (PTSD); and denied service connection for right hand frostbite.  The Veteran's notice of disagreement was received in January 2007 and a statement of the case was issued in November 2007.  The Veteran perfected his appeal with a November 2007 VA Form 9.

The February 2009 rating decision denied the Veteran's attempt to reopen claims of service connection for bilateral foot condition and PTSD and denied service connection for left hand condition due to frostbite.  The Veteran's notice of disagreement was received in February 2009.  In a January 2011 rating decision, service connection for PTSD was granted.  In January 2011 a statement of the case was issued on the remaining issued of service connection for left hand frostbite residuals and whether new and material evidence had been submitted to reopen a claim of service connection for callosities of both feet.  The Veteran perfected his appeal with a January 2011 VA Form 9.

The Veteran was scheduled for a Travel Board hearing on July 11, 2014.  He failed to report to that hearing.  As the record does not contain further explanation as to why the Veteran failed to report or any additional requests for the hearing to be rescheduled, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704.

In May 2015, the Board reopened the Veteran's claim of service connection for callosities, bottom of both feet, and remanded the issues of service connection for a bilateral foot condition, residuals of frostbite of the right hand, and residuals of frostbite of the left hand for further development.

In an October 2015 rating decision, the Veteran was awarded service connection for hammer toes and callosities of the bilateral feet.  In December 2015, the Veteran filed a notice of disagreement with the initial ratings for these disabilities.  In a February 2016 Decision Review Officer decision, the Veteran was awarded increased initial ratings of 10 percent for both feet under Diagnostic Code 5282 for hammer toes.  The Veteran's bilateral foot disability is specifically diagnosed as hammertoes and this is the maximum rating available under that diagnostic code.  As such, this is a complete grant of the benefit sought with regard to those claims for increased initial ratings and they are not before the Board.
 

FINDINGS OF FACT

1.  The Veteran does not have any current residuals of frostbite to the right hand and did not have frostbite of his right hand during active service.

2.  The Veteran does not have any current residuals of frostbite to the left hand and did not have frostbite of his left hand during active service..


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of frostbite to the right hand have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for residuals of frostbite to the left hand have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2006 (right hand frost bitten) and November 2008 (left hand condition due to frostbite).

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  In compliance with the May 2015 remand, VA obtained additional treatment records from the Los Angeles VA Medical Center and sent the Veteran a June 2015 letter asking him to clarify whether he wished to continue pursuing the claim of entitlement to service connection for residuals of frostbite to the left hand, in light of his January 2011 statement that his frostbite had affected the right hand, not the left; to identify the name of the hospital where you received treatment for frostbite to the right hand in 1967 during basic training at Fort Campbell, Kentucky; to identify his dates of VA treatment at Georgia VA Medical Center; and to complete and return a VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information, for any private treatment provider or to submit those records himself.  The Veteran did not respond to this letter.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006)(holding that the requirement that there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability is a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service).

In this case, there is not evidence establishing an injury, disease, or event relevant to the claimed frostbite of either hand.  Hence, VA has no duty to provide an examination in this case.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Analysis

The Veteran is seeking service connection for residuals of frostbite in the bilateral hands.  In a February 2006 statement, the Veteran asserted that his right hand was frostbitten while in basic training.  In his substantive appeal, the Veteran stated that he was in a hospital outside of the base for right hand frostbite during basic training.  Received in November 2015 was a claim for service connection for a left hand condition due to frostbite.  In a January 2011 statement,  the Veteran reported that it was his right hand that he suffered from frostbite, not his left hand.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Here, there is not evidence establishing any residuals of frostbite to either hand.  During the pendency of the appeal, the Veteran has not specified any symptoms associated with these conditions.  His VA treatment records are likewise silent of complaints relating to either hand.  To the extent that the record contains any mention of post-service hand symptoms, an October 1996 VA examination provided in conjunction with a claim for non-service connected pension shows left hand nerve damage following a gunshot wound to the left arm in 1971 or 1972, after his separation from service.  The Veteran was diagnosed with left ulnar mononeuropathy that was associated with the gunshot wound.  The Veteran did not report any additional or prior impairment of his left hand due to frostbite.  Thus, the objective evidence of record does not establish any residuals of frostbite to either hand.

To the extent that the Veteran has claimed residuals of frostbite, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  None of these scenarios apply to the present case.  While some disorders may be readily recognizable by a layman, a diagnosis of frostbite residuals is a complex finding that goes beyond the mere observation of symptoms by a lay person.  Moreover, the Veteran has not described any symptoms of frostbite residuals that he has observed.  Likewise, he has not reported that a diagnosis of frostbite residuals has been rendered by a medical professional.  As such the lay evidence does not establish any residuals of frostbite to either hand.

Likewise, the record does not contain evidence establishing frostbite during service.  The Veteran has reported frostbite during basic training.  See e.g., February 2006 claim.  In his November 2007 VA Form 9 and November 2011 statement, the Veteran reported that he sustained right hand frostbite during basic training and was treated at a hospital outside of base.  The Veteran's personnel record shows that he was stationed at Fort Campbell, Kentucky, from September 1967 to January 1968.  

His service treatment records are silent as to any complaints of or treatment for frostbite of either hand during service.  There is a record of treatment for a possible left hand infection in October 1967 that was treated at the Fort Campbell U.S. Army Hospital and ultimately diagnosed as cellulitis, not frostbite.  He was placed on physical profile for this infection in November 1967.  Again, this record does not refer to frostbite.  The Veteran did not report any hand complaints at the time of his separation and his separation examination found his upper extremities to be normal.  See January 1969 Report of Medical History and Separation Examination.  Thus, the record shows treatment for a left hand infection during basic training that was treated at the hospital on base, but does not show right hand frostbite during basic training that was treated at a hospital outside of base.  In the May 2015 remand, the Veteran was asked to provide additional information regarding is claimed frostbite and its treatment during service.  He did not respond.  As such, the Board finds that the evidence does not establish frostbite of either hand during service.  In short, the Board assigns more probative weight to the service treatment records than to the Veteran's more recent reports.  The records appear complete and it follows that there would at least be a mention of frostbite injuries if the Veteran did indeed suffer from frostbite during service.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for residuals of frostbite to the right hand and residuals of frostbite to the left hand.  Thus, this claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of frostbite to the right hand is denied.

Service connection for residuals of frostbite to the left hand is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


